DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Election was made without traverse to the invention of claims 1 and 4-9 (Group I and species II) in the reply filed on 03/30/2021. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 26 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 24, 27, 31, and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 6, claim 1 recites recycling the reject stream to the concentration compartment, and claim 6 recites blending the reject stream with a third feed stream to produce a reject and third feed blend. It is unclear what is recycled to the concentration compartment – (a) only the reject stream, or (b) the reject and third feed blend. 

Regarding claim 7, claim 1 recites in 2nd last limitation periodically discharging a volume of the reject stream, and claim 7 recites blending the reject stream with a third feed stream to produce a reject and third feed blend. It is unclear what is periodically discharged – (a) only the reject stream as recited in claim 1, (b) the reject and third feed 

Further, claim 1 recites in last limitation replacing the discharged volume of reject stream with an essentially equivalent volume of the second feed stream, and claim 7 recites replacing the discharged volume of the reject and third feed blend with an essentially equivalent volume of at least one of the second feed stream or the third feed stream. It is unclear what is replaced – (a) only the reject stream as recited in claim 1, or (b) the reject and third feed blend as recited in claim 7, or both the reject stream as recited in claim 1, and the reject and third feed blend as recited in claim 7. Further, it is unclear what replaces the discharged volume - (a) only the second feed stream as recited in claim 1, or (b) one of the second feed stream or the third feed stream as recited in claim 7, or (c) both the second feed stream as recited in claim 1 and at least one of the second feed stream or the third feed stream as recited in claim 7.

Regarding claim 24, there are two conditions governing periodic discharge of the reject stream. The first condition recited in claim 9 states “when the first concentration of ions reaches a concentration sufficient to form a precipitate.” The second condition recited in claim 24 states when a total dissolved solids (TDS) concentration of the reject stream is greater than about 12,000 ppm.” It is unclear which condition governs if the two conditions are in conflict with each other.

Regarding claims 27 and 33, with respect to the limitation "discharging the volume of the reject stream when the electric current reaches a predetermined value,” it is unclear if the electric current increases to reaches a predetermined value, or the electric current decreases to reaches a predetermined value.

Regarding claim 31, there are two conditions governing periodic discharge of the reject stream. The first condition recited in claim 29 states “when the first concentration of ions reaches a concentration sufficient to form a precipitate.” The second condition recited in claim 31 states when a total dissolved solids (TDS) concentration of the reject stream is greater than about 12,000 ppm.” It is unclear which condition governs if the two conditions are in conflict with each other.

Claim 7 is also rejected, because it depends from the rejected claim 6. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 24-26, 28-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2015/0027890 (hereinafter called Jha) in view of US pre-grant patent publication no. 2005/0103644 (hereinafter called Wilkins). 

Regarding claim 1, Jha discloses a method of operating an electrochemical separation device 19 comprising a dilution compartment, a concentration compartment (see Fig. 2 and 2A and paragraph 0110), an ion exchange membrane positioned between the dilution compartment and the concentration compartment (see paragraphs 0032 and 0033), an anode and a cathode (read on first and second electrodes) (see Fig. 2 and 2A and paragraph 0104), a first feed stream 17 and 18 fluidly connected to the dilution compartment (see Fig. 2 and 2A and paragraph 0091), a second feed stream 13 fluidly connected to the concentration compartment (see Fig. 2 and 2A and paragraph 0091), and a concentration compartment recycle stream 14 and 15 (see Fig. 2 and 2A and paragraph 0110); the method comprising: directing the first feed stream 17 and 18 to the dilution compartment to produce a product stream 20 and 21; directing the second feed stream 13 to the concentration compartment to produce a reject stream 14; recycling the reject stream 14 to the concentration compartment (see Fig. 2 and 2A and paragraph 0110). Jha further discloses that a reject valve 4 can be intermittently opened and closed according to a predetermined schedule for a predetermined period of time to allow a predetermined volume to be discharged through the reject valve 4 (see paragraph 0121), thus teaching periodically discharging a volume of the reject stream having a first concentration of ions in a timed batch cycle. Jha further discloses that when the reject valve 4 is opened to allow 

Jha does not explicitly teach that the batch cycle is determined by one or more of ionic concentration of the first or second feed stream, flow rate of the first or second feed stream, pH of the first or second feed stream, ionic concentration of the product stream, flow rate of the product stream, pH of the product stream, ionic concentration of the reject stream, flow rate of the reject stream, pH of the reject stream, voltage across the first and second electrodes, electric current between the first and second electrodes, and pressure within a recirculation loop of the reject stream.

Wilkins teaches a method of treating water using an electrochemical device comprising a depleting compartment, a concentrating compartment, and a positively-charged flow regulator fluidly connected downstream of the concentrating compartment (see paragraph 0013). Wilkins further teaches that in an embodiment, a treatment system 10 comprises a flow regulator 32a for regulating the flow of a discharge or waste stream to drain 26, which the flow regulator 32a is 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrodeionization method taught by Jha by having the batch cycle being determined by the ionic concentration of the reject stream as taught by Wilkins (see Fig. 2 and paragraphs 0036 and 0040) instead of the timed batch cycle taught by Jha. The person with ordinary skill in the art would have been motivated to make this modification, because it is evident that the need for discharging a portion of the concentrate stream would be more accurately captured by parameters like the ionic concentration of the reject stream and LSI, etc. compared with having a timed batch cycle, because huge variations 

Regarding claim 4, Jha further discloses blending the reject stream 15 and 12 with the second feed stream 17 to produce a reject and second feed blend 13 upstream from recycling the reject stream to the concentration compartment, wherein recycling the reject stream to the concentration compartment comprises recycling the reject and second feed blend to the concentration compartment (see Fig. 2 and 2A; and paragraph 0090).

Regarding claim 5, Jha further discloses that when the reject valve 4 is intermittently opened to allow a portion of the concentrate loop to drain to waste, the concentrate loop is replenished by feed concentrate make-up water 11 (see Fig. 2B and paragraph 0130), thus teaching periodically discharging a volume of the reject and second feed blend, and replacing the discharged volume of the reject and second feed blend with an essentially equivalent volume of the second feed stream.  

Regarding claims 6 and 7, Jha further discloses that the liquid circuit can be arranged so that when reject valve 4 is intermittently opened, acidic water stream 10 (reads on third feed) exiting a cation exchange resin device 9 can be blended with the waste stream 15 (see Fig. 2A and paragraph 0110), thus teaching replacing the discharged volume of reject stream and third feed blend with the third feed stream having a second concentration of ions lower than the first concentration of ions. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to replace the discharged volume of reject stream and third feed blend with an essentially equivalent volume of the third feed stream. The person with ordinary 

Regarding claim 8, Jha discloses that a reject valve 4 can be intermittently opened and closed according to a predetermined schedule for a predetermined period of time to allow a predetermined volume to be discharged through the reject valve 4 (see paragraph 0121), thus teaching that the time period for periodically discharging the volume of the reject stream and the batch cycle time are result-effective variables. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).
	
	
Regarding claim 9, Jha does not disclose periodically discharging the volume of the reject stream when the first concentration of ions reaches a concentration sufficient to form a precipitate.



Since avoiding precipitation is a desirable object, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by periodically discharging a volume of the reject stream when the first concentration of ions reaches a concentration sufficient to form a precipitate.

Regarding claim 24, as shown in the rejection of claim 9 above, Wilkins teaches that in one embodiment, the flow regulator can be controlled based on the measured conductivity of the concentrate stream (see paragraph 0063), thus teaching that the measured conductivity of the concentrate stream and thus the measured conductivity of the reject stream is a result-effective variable for periodic discharge of reject water. Since the TDS concentration of the reject stream is proportional to the measured conductivity of the reject stream, Wilkins thus teaches that TDS of the reject stream is a result-effective variable for periodic discharge of reject water.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrodeionization method taught by Jha by having the batch cycle being determined by the TDS of the reject stream as taught by Wilkins (see Fig. 2 and paragraphs 0036 and 0040) instead of the timed batch cycle taught by Jha. The person with ordinary skill in the art would have been motivated to make this modification, because it is evident that the need for discharging a portion of the concentrate stream would be more accurately captured by parameters like the TDS compared with having a timed batch cycle, because huge variations in the flow rates and water quality of the water being treated would In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Regarding claim 25, Jha further discloses measuring the ionic conductivity of the reject stream (see paragraphs 0083 and 0110). Since ionic concentration is known to be proportional to ionic conductivity, Jha thus teaches measuring the ionic concentration of the reject stream.

Regarding claim 26, Jha further discloses controlling flow rate of the reject stream to maintain a substantially constant flow velocity within the recirculation loop of the reject stream (see paragraph 0102).

Regarding claims 28-30, Jha discloses a method of operating an electrochemical separation device 19 comprising a dilution compartment, a concentration compartment (see Fig. 2 and 2A and paragraph 0110), an ion exchange membrane positioned between the dilution compartment and the concentration compartment (see paragraphs 0032 and 0033), an anode and a cathode (read on first and second electrodes) (see Fig. 2 and 2A and paragraph 0104), a first feed 

Since in the concentrate loop of Jha, there is only one periodic outflow of discharged reject stream and one periodic inflow of make-up feed, one of ordinary skill in the art would have had the common sense to replacing the discharged volume of the reject stream with an essentially equivalent volume of the make-up feed so as to maintain constant volume of water in the concentrate loop and thus operate the electrodeionization apparatus on a continuous basis without any interruption. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Jha by replacing the discharged volume of the reject stream with an essentially equivalent volume of the second feed stream

Jha does not explicitly teach that the batch cycle is determined by one or more of ionic concentration of the first or second feed stream, flow rate of the first or second feed stream, pH of the first or second feed stream, ionic concentration of the product stream, flow rate of the product stream, pH of the product stream, ionic concentration of the reject stream, flow rate of the reject stream, pH of the reject stream, voltage across the first and second electrodes, electric current between the first and second electrodes, and pressure within a recirculation loop of the reject stream.

Wilkins teaches a method of treating water using an electrochemical device comprising a depleting compartment, a concentrating compartment, and a positively-charged flow regulator fluidly connected downstream of the concentrating compartment (see paragraph 0013). Wilkins further teaches that in an embodiment, a treatment system 10 comprises a flow regulator 32a for regulating the flow of a discharge or waste stream to drain 26, which the flow regulator 32a is a valve that can be intermittently opened and closed to allow a predetermined volume to flow (see Fig. 1 and paragraphs 0059 and 0060), thus teaching that the system is capable of discharging a reject stream in a batch cycle. Wilkins further teaches that the amount or volume of fluid flowing to drain can be adjusted or changed by changing the duration during which the flow regulator is open or closed (see paragraph 0060), thus teaching that the system is capable of discharging a reject stream in a batch cycle. Wilkins further teaches that in one embodiment, the flow regulator can be controlled or regulated by controller 22 through, for example, an actuation signal when the measured conductivity of the concentrate stream reaches a set point (see paragraphs 0061 and 0063). Since a part of the concentrate stream periodically becomes  a part of a reject stream, and the conductivity of the concentrate stream is known to be proportional to ionic concentration of the reject stream, Wilkins teaches that the flow regulator 32a can be controlled or regulated by controller 22 based on at least the ionic concentration of the reject stream. Wilkins further teaches adjusting the period during discharge (which implies a batch discharge cycle), as a function of a system operating pressure (see paragraph 0061), which is the same as pressure within a recirculation loop of the reject stream. It is evident that the need for discharging a portion of the concentrate stream would be more accurately captured by parameters like the ionic concentration of the reject stream and LSI, etc. compared with having a timed batch cycle, because huge variations in the flow rates and water quality of the water being treated would result in a fixed time period being an unreliable indicator of the need for discharging a portion of the concentrate stream.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrodeionization method taught by Jha by having the batch cycle being determined by the ionic concentration of the reject stream as taught by Wilkins (see Fig. 2 and paragraphs 0036 and 0040) instead of the timed batch cycle taught by Jha. The person with ordinary skill in the art would have been motivated to make this modification, because it is evident that the need for discharging a portion of the concentrate stream would be more accurately captured by parameters like the ionic concentration of the reject stream and LSI, etc. compared with having a timed batch cycle, because huge variations in the flow rates and water quality of the water being treated would result in a fixed time period being an unreliable indicator of the need for discharging a portion of the concentrate stream.

Regarding claim 31, as shown in the rejection of claim 30 above, Wilkins teaches that in one embodiment, the flow regulator can be controlled based on the measured conductivity of the concentrate stream (see paragraph 0063), thus teaching that the measured conductivity of the concentrate stream and thus the measured conductivity of the reject stream is a result-effective variable for periodic discharge of reject water. Since the TDS concentration of the reject stream is proportional to the measured conductivity of the reject stream, Wilkins thus teaches that TDS of the reject stream is a result-effective variable for periodic discharge of reject water.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrodeionization method taught by Jha by having the batch cycle being determined by the TDS of the reject stream as taught by Wilkins (see Fig. 2 and paragraphs 0036 and 0040) instead of the timed batch cycle taught by Jha. The person with ordinary skill in the art would have been motivated to make this modification, because it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Regarding claim 32, Jha further discloses measuring the ionic conductivity of the reject stream (see paragraphs 0083 and 0110). Since ionic concentration is known to be proportional to ionic conductivity, Jha thus teaches measuring the ionic concentration of the reject stream.

Regarding claims 34 and 35, Jha further discloses that the liquid circuit can be arranged so that when reject valve 4 is intermittently opened, acidic water stream 10 (reads on third feed) exiting a cation exchange resin device 9 can be blended with the waste stream 15 (see Fig. 2A and paragraph 0110), thus teaching replacing the discharged volume of reject stream and third feed blend with the third feed stream having a second concentration of ions lower than the first concentration of ions. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to replace the discharged volume of reject stream and third feed blend with an essentially equivalent volume of the third feed stream. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have been motivated to balance the discharge and make-up.

Regarding claim 36, Jha discloses that a reject valve 4 can be intermittently opened and closed according to a predetermined schedule for a predetermined period of time to allow a predetermined volume to be discharged through the reject valve 4 (see paragraph 0121), thus teaching that the time period for periodically discharging the volume of the reject stream and the batch cycle time are result-effective variables. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).	

Response to Arguments 
Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 8, 3rd paragraph, of their communication dated 03/30/2021 that there is no teaching or suggestion in the cited references to periodically discharge a volume of reject in a batch cycle and replace the discharged volume with an essentially equivalent volume of feed, as claimed. The method of amended claim 1 would not have been obvious in view of the cited references. Applicants' arguments are not persuasive, because Jha discloses that the reject valve 4 can be intermittently opened and closed for a predetermined period of time to allow a predetermined volume to be discharged through the reject valve 4 (see paragraph 0121), thus teaching periodically discharging a volume of the reject stream having a first concentration of ions in a batch cycle. Jha further discloses that when the reject valve 4 is opened to allow a portion of the concentrate loop to drain to waste, at the same time the concentrate loop is replenished by feed concentrate make-up water 11 (see paragraph 0130), thus teaching replacing the discharged volume of reject stream. Since in the concentrate loop of Jha, there is only one periodic outflow of discharged reject stream and one periodic inflow of make-up feed, one of ordinary skill in the art would have had the common sense to replacing the discharged volume of the reject stream with an essentially equivalent volume of the make-up feed so as to maintain constant volume of water in the concentrate loop and thus operate the electrodeionization apparatus on a continuous basis without any interruption. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Jha by replacing the discharged volume of the reject stream with an essentially equivalent volume of the second feed stream.

Potentially Allowable Subject Matter

Claims 27 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claims 1 and 28 and any intervening claims.

Reasons for Potentially Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claims 27 and 33 as a whole, including the limitation of discharging the volume of the reject stream when the electric current reaches a predetermined value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795